                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 DOMINIQUE D. MIKEL,

               Plaintiff,                                 CIVIL ACTION NO.: 6:20-cv-7


        V.



 SMITH T.C.; and SMOKE,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 3. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint,

DIRECTS the Clerk ofCourt to CLOSE this case and enter the appropriate Judgment of dismissal,

and DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this^?^ ^^av of February, 2020.


                                                   lALL, CniEV JUDGE
                                     UNITE5/STATES DISTRICT COURT
                                            lERN DISTRICT OF GEORGIA
